—Ap*694peal from a decision of the Unemployment Insurance Appeal Board, filed February 27, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant lost his employment with a radio station under disqualifying circumstances. A co-worker testified that claimant used offensive language toward his supervisor and angrily kicked the door to his supervisor’s office upon being questioned about his failure to attend a scheduled meeting. Disrespectful conduct toward a supervisor, including abusive behavior or the use of vulgar language, can constitute disqualifying misconduct (see, Matter of Adeniji [Commissioner of Labor], 257 AD2d 942; Matter of Vindigni [Commissioner of Labor], 250 AD2d 915, lv denied 92 NY2d 811). While the Board, unlike the Administrative Law Judge, credited the eyewitness testimony of a co-worker over claimant’s version of the events, it is within the Board’s province to resolve credibility issues differently than the Administrative Law Judge (see, Matter of Phillips [Commissioner of Labor], 257 AD2d 867). Under these circumstances, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.